

115 S2777 IS: To exempt State and county payments under the Gulf of Mexico Energy Security Act of 2006 from sequestration.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2777IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Cassidy (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo exempt State and county payments under the Gulf of Mexico Energy Security Act of 2006 from
			 sequestration.
	
		1.Exemption of certain payments from sequestration
			(a)In
 generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:
				Payments to States pursuant to section 105(a)(2)(A) of the Gulf of Mexico Energy Security Act of
			 2006 (Public Law 109–432; 43 U.S.C. 1331 note) (014–5535–0–2–302)..
 (b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.